Title: To James Madison from W. Stinson, 27 August 1815
From: Stinson, W.
To: Madison, James


                    
                        State of Tennessee Blount CountyAugust 27th 1815
                        
                            Sir
                        
                    
                    I have had in contemplation for several years past to devote my time & limited abilities to civilizing the Indian tribes. My plan is to effect this civilization by Education. I have applied to the several agencies if there were any public provision made for the purpose But I find there is none. I have Undertaken to raise funds by volantary Subscription for the above purpose. I have traveld through a considerable part of this State and N C and have recieved such liberal contrabutions that I am resolved to apply to the different States of the Union for the same purpose if the plan will meet your approbation. I want you to write to me and Recomend the institution and no doubt by so doing you will facilitate this Benevolent institution. Sir if you will condecend to the above requision you will contribute greatly to this Benevolent institution and oblige your ever obediant humble Servant
                    
                        W Stinson
                    
                